        Case 3:19-cv-01547-JBA Document 64 Filed 07/30/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT
MICHAEL SIMONS,
     Plaintiff,                                           3:19-CV-01547 (VAB)

v.
YALE UNIVERSITY,
PETER SALOVEY,
ROBERT ALPERN, M.D.,
UNKNOWN PERSONS,
     Defendants.                                          JULY 30,2021

MOTION TO ADMIT CAMERON L. ATKINSON AS A VISITING ATTORNEY AND TO
         EXCUSE THE PRESENCE OF SPONSORING ATTORNEYS

       Pursuant to Local Civil Rule 83.1 (d), Plaintiff Michael Simons hereby moves the

Court to grant Cameron L. Atkinson, Esq. leave to appear and practice as a visiting

attorney for him in the above captioned matter. The undersigned also move the Court to

excuse his attendance in Court and participation in other proceedings before the Court

pursuant to Local Civil Rule 83.1 (d)(2). In support, the undersigned represents as follows:

       1. The undersigned, a member of the Bar of this Court, is the attorney of record

          in this action for the Plaintiff and maintain his principal offices at 383 Orange

          Street, New Haven, Connecticut 06511.

      2. As set forth in the affidavit submitted in compliance with Local Civil Rule

          83.1 (d)(1) and attached hereto as Exhibit A:

          a. Mr. Atkinson is an Associate in the law firm of Pattis & Smith, LLC who

              maintains his principal office at 383 Orange Street, New Haven, Connecticut

             06511. His phone number is 203-393-3017 ext. 203, his facsimile number

              is 203-393-9745, and his email addressiscatkinson@pattisandsmith.com
 Case 3:19-cv-01547-JBA Document 64 Filed 07/30/21 Page 2 of 6




   b. Mr. Atkinson is admitted to the Bar of the State of Connecticut (Bar No.

        442289) and the U.S. Court of Appeals for the Second Circuit (no bar

        number issued).

   c. Mr. Atkinson has no pending disciplinary complaints as to which a finding

        has been made that such complaint should proceed to a hearing.

   d. Mr. Atkinson has not been denied admission, been disciplined by, resigned

        from, surrendered his license to practice before, or withdrawn an application

        for an admission to practice before this Court or any other court, while facing

        a disciplinary complaint.

   e. Mr. Atkinson has fully reviewed and is familiar with the Federal Rules of Civil

        Procedure, the Local Rules of the United States District Court for the District

        of Connecticut, and the Connecticut Rules of Professional Conduct.

   f.   Mr. Atkinson designates the undersigned as his agent for service of process

        upon whom service of all papers on Michael Simons shall be made, and the

        District of Connecticut as the forum for the resolution of any dispute arising

        out of his admission.

3. Pursuant to Local Civil Rule 83.1{d){3), a fee of $200.00 has been paid to the

   Clerk of the Court upon the filing of this motion.

4. The undersigned also represent that Mr. Atkinson has assisted him with

   numerous cases before this Court in his capacity as his associate and law clerk

   and that he is fully knowledgeable and capable of appearing before the Court

   without their presence.
         Case 3:19-cv-01547-JBA Document 64 Filed 07/30/21 Page 3 of 6




WHEREFORE. the undersigned respectfully requests that the Court admit Cameron L.

Atkinson, Esq. as a visiting attorney for the purpose of appearing and participating in this

action on behalf of the Plaintiff and to excuse his attendance in court and participation in

other proceedings before the Court pursuant to Local Civil Rule 83.1 (d)(2).

                                                           THE PLAINTIFFS

                                                           /s/ Norman A. Pattis /s/
                                                           NORMAN A. PATTIS, ESQ.
                                                           KEVIN M. SMITH, ESQ
                                                           PATTIS & SMITH, LLC
                                                           383 Orange Street
                                                           New Haven, CT 06511
                                                           Tel: (203) 393-3017
                                                           Fax: (203) 393-9745
                                                           npattis@pattisandsmith.com

                              CERTIFICATION OF SERVICE

       The undersigned hereby certifies that, on July 30, 2021, a copy of the foregoing

was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by email to all parties of record by operation of the Court's

electronic filing system or by mail to anyone unable to accept electronic filing. Parties

may access this filing through the Court's system.



                                                   /s/ Norman A. Pattis /sl
                                                          ct13120
Case 3:19-cv-01547-JBA Document 64 Filed 07/30/21 Page 4 of 6




      EXHIBIT A
        Case 3:19-cv-01547-JBA Document 64 Filed 07/30/21 Page 5 of 6




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
MICHAEL SIMONS,
     Plaintiff,                                        3:19-CV-01547 (VAB)

v.

YALE UNIVERSITY,
PETER SALOVEY,
ROBERT ALPERN, M.D.,
UNKNOWN PERSONS,
     Defendants.                                       JULY 30, 2021

     AFFIDAVIT OF CAMERON L. ATKINSON IN SUPPORT OF MOTION FOR
                  . ADMISSION AS VISITING ATTORNEY

Cameron Atkinson, having been duly sworn, deposes as follows:

         1. I am an Associate in the law firm of Pattis & Smith, LLC who maintains my

            principal office at 383 Orange Street, New Haven, Connecticut 06511. My

            phone number is 203-393-3017 ext. 203, my facsimile number is 203-393-

            9745, and my email addressiscatkinson@pattisandsmith.com.

         2. I submit this affidavit in support of my motion for admission as a visiting

            attorney in this action for the purposes of representing the Plaintiff, Michael

            Simons. If called to testify, I could and would competently testify to the

            matters set forth herein.

         3. I am admitted to the Bar of the State of Connecticut (Bar No: 442289) and

            the U.S. Court of Appeals for the Second Circuit (no bar number issued).

         4. I have no pending disciplinary complaints as to which a finding has been

            made that such complaint should proceed to a hearing.

         5. I have not been denied admission, been disciplined by, resigned from,

            surrendered my license to practice before, or withdrawn an application for
        Case 3:19-cv-01547-JBA Document 64 Filed 07/30/21 Page 6 of 6




                an admission to practice before this Court or any other court, while facing a

                disciplinary complaint.

           6. I have fully reviewed and is familiar with the Federal Rules of Civil

                Procedure, the Local Rules of the United States District Court for the District

                of Connecticut, and the Connecticut Rules of Professional Conduct.

          7. I designate Norman A. Pattis, Pattis & Smith, LLC who maintains his

                principal office at 383 Orange Street, New Haven, Connecticut 06511 as

                my agent for service of process and the District of Connecticut as the forum

                for the resolution of any dispute arising out of his admission.



                                                          ~f. ~
                                                          Cameron L'Atkinson, Esq.

Subscribed and sworn to before me, this      30or.t<- day of July, 2021

  ~
Notary Public

               !:lonna L'l'eat
        Notary PUblic· Connecticut
         My comlTllssi.on expires
             Januarv 31 2023
